Citation Nr: 1714306	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  16-36 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for posttraumatic stress disorder (PTSD), to include unwarranted anger, substance abuse, irritability, difficulty concentrating, and hypervigilance, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen the claim for service connection for sleep apnea, and if so, whether service connection is warranted.

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for type II diabetes mellitus.
 
5.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis RO; however, jurisdiction resides with the Columbia, South Carolina RO.

In February 2014, the Veteran died.  The appellant is his surviving spouse and substitute claimant in this case, as will be discussed in further detail below.

On his August 2016 substantive appeal, the Veteran indicated that he wanted a hearing before the Board to be heard at the RO (Travel Board).  In a following August 2016 written statement signed by his representative, the Veteran withdrew his request for a hearing.  Therefore, the request for a hearing has been withdrawn.
This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of (1) service connection for PTSD (now reopened and recharacterized as an acquired psychiatric disorder); and (2) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed March 2012 rating decision, the RO denied the claim for service connection for sleep apnea and PTSD, to include unwarranted anger, substance abuse, irritability, difficulty concentrating, and hypervigilance. 

2.  The Veteran did not initiate an appeal to the March 2012 rating decision, and it became final.

3.  Evidence received since the final March 2012 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder, to include PTSD.

4.  Evidence received since the final March 2012 rating decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for sleep apnea.

5.  Hypertension and diabetes were first demonstrated decades after service and are not etiologically related to any incident in service.



CONCLUSIONS OF LAW

1.  The March 2012 rating decision, which denied service connection for sleep apnea and PTSD, to include unwarranted anger, substance abuse, irritability, difficulty concentrating, and hypervigilance, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 

2.  The evidence received subsequent to the March 2012 rating decision is new and material; the claim for service connection for a psychiatric disorder, to include PTSD, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (a) (2016).

3.  The evidence received subsequent to the March 2012 rating decision is not new and material; the claim for service connection for sleep apnea is not reopened.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (a) (2016).

4.  The criteria to establish service connection for hypertension are not met. 
38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5.  The criteria to establish service connection for type II diabetes mellitus are not met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Issues-Appellant as Substitute Claimant

When a veteran has claims pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C.A. § 5121 (West 2014);
38 C.F.R. § 3.1000 (2016).  

The statute regarding accrued benefits claims was amended on October 10, 2008.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new statute, which provided that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

Here, the record reflects that, in August 2013 the Veteran filed service connection claims for hypertension and diabetes.  He also filed a claim to reopen the claims for service connection for PTSD and sleep apnea, in addition to entitlement to a TDIU.  The RO denied service connection for those disabilities in an October 2014 rating decision.  The Veteran subsequently submitted a timely notice of disagreement in October 2014.  A statement of the case was issued in July 2016, and the Veteran filed a timely substantive appeal in August 2016; however, the Veteran died in February 2017. 

In July 2014, the RO received the appellant's VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits, in addition to a request to be a substitute claimant in the Veteran's pending appeal. 

In March 2017, the RO substituted the appellant in accordance with the provisions of 38 U.S.C.A. § 5121A.  Thereafter, the claims were certified to the Board. 

The appellant is appropriately recognized as the substitute-claimant to continue adjudication of the Veteran's appeal.  38 U.S.C.A. § 5121A.  As noted, the Veteran died in February 2017, after having filed a substantive appeal.  The appellant filed a motion for substitution within one year after the date of the Veteran's death, and the RO granted such motion in March 2017.  In addition, the record contains credible evidence that the appellant was married to the Veteran at the time of his death.  The appellant is a properly substituted claimant.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The claim of service connection for PTSD is reopened and remanded.  As such, no conceivable prejudice to the Veteran could result from this decision regarding that claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

VA's duty to notify was satisfied by a letter dated in March 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The evidence of record also includes service treatment records, post-service treatment records, and the Veteran's and the appellant's lay statements.  The Board acknowledges that VA has not afforded the Veteran a VA examination and/or medical opinion for his sleep apnea disorder because there is no duty to do so under the circumstances of this case.  As will be explained below, new and material evidence has not been received regarding the sleep apnea disorder.  Under such circumstances, the VCAA provisions for providing and obtaining VA examinations and medical opinions do not apply to claims to reopen a finally adjudicated decision when new and material evidence has not been presented or secured.  38 C.F.R. 
§ .159(c)(4)(iii) (2016).  Further, the evidence does not indicate that the Veteran's  sleep apnea was incurred in service or was otherwise related to service.  Accordingly, a VA examination is not warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Moreover, the Veteran has not been afforded VA medical examinations in conjunction with his service connection claims for diabetes and hypertension, and upon review of the record, the Board has determined that examinations for those claims are not warranted.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006) (a VA examination or opinion is necessary where there other criteria are met and there is "insufficient competent medical" evidence for VA to decide the claim).  In this regard, the weight of the evidence is against finding any injuries, diseases, or events in service that could serve as a basis for service connection for these claimed disabilities; thus, there is no duty to provide a VA medical examination.  Indeed, the determinative questions for the hypertension and diabetes claims are whether the Veteran incurred the claimed disabilities during service, or had in-service relevant complaints or treatment - these questions are factual in nature and not within the scope of a medical examination.  Absent evidence that is at least suggestive of an in-service event, injury, or disease to which a competent medical opinion could relate the hypertension and diabetes disorder, there is no reasonable possibility that a VA examination or opinion could aid in substantiating those claims without being speculative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative). 

The Board therefore concludes that no medical opinion would help substantiate the service connection claims for hypertension and diabetes; any such development is therefore not necessary.  See 38 U.S.C.A. § 5103A (a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159 (d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims being decided herein.

Significantly, the appellant and her representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

New and Material Evidence-Laws and Regulations

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id  at 118. 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis for New and Material Evidence to Reopen the Claims for Service Connection for PTSD and Sleep Apnea

In a March 2012 rating decision, the RO denied the claims for service connection for PTSD and sleep apnea because the evidence did not show that the Veteran's psychiatric and sleep disorders were incurred in service or were otherwise related to service.  The Veteran was properly notified of the March 2012 rating decision, but did not file a notice of disagreement or submit new and material evidence within one year of notice of the rating decision.  For this reason, the March 2012 rating decision became final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. § 20.1103.

The evidence of record at the time of the March 2012 rating decision included service treatment records, VA treatment records from October 2009 to June 2010, and private treatment records from September 2007 to January 2009.  The evidence also included a November 2010 statement from the Veteran where he indicated that between 1977 and 1979, while on base (Langley Air Force Base), he witnessed a fellow service-member getting electrocuted by a transformer.  He indicated that he continued to have upsetting memories of the event and flashbacks.  The Veteran also maintained that he had PTSD as a result of dental work sustained in service (removal of wisdom teeth).    

Evidence received since the final March 2012 rating decision includes, in pertinent part, a June 2014 statement from the Veteran where he indicated that he was afraid while participating in a swimming exercise while in the Air Force.  The Veteran reported nearly drowning while performing his duties.  This incident left him anxious and afraid of water. 

The Board finds that the Veteran's June 2014 statement is new as it was not of record at the time of the March 2012 rating decision.  Moreover, the evidence is material within the meaning of applicable law and regulations because it is potentially probative in that it provides another stressor event as the potential cause of the Veteran's psychiatric disorder.  

Accordingly, the newly-added evidence relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for PTSD (now claimed as an acquired psychiatric disorder).  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). As such, the application to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD, is granted.

Regarding the claim to reopen service connection for sleep apnea, the RO initially denied the claim in March 2012 because, although VA treatment records showed a diagnosis of mild obstructive sleep apnea, there was no evidence linking the diagnosis to service.  

Newly obtained evidence since the last final March 2012 rating decision includes Social Security Administration records, and VA treatment records from February 2010 to July 2016.  

The Board has considered all the evidence received after the March 2012 rating decision; however, the Board finds that it is not new and material.  Treatment records submitted after the March 2012 rating decision continue to show a diagnosis of sleep apnea; however, there is no indication that the Veteran's disorder was incurred in service or was otherwise related to service.  

The reason for the March 2012 denial was based on the finding that there was no relationship between the Veteran's sleep apnea and service.  As the Veteran and the appellant have not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  For these reasons, the Board concludes that new and material evidence has not been received to reopen the claim for service connection for sleep apnea.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The conditions of hypertension and diabetes are "chronic disease[s]" listed under 38 C.F.R. § 3.309(a) (2016); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply to those claims.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Hypertension and Diabetes

The Veteran (and now the appellant) seek service connection for hypertension and diabetes. 

Hypertension refers to persistently high arterial blood pressure.  For VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2016).  This provision also states that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id. 

In this case, the Veteran's medical records confirm a diagnosis of hypertension and diabetes.  See e.g., Veteran's VA problem list dated in July 2013.

However, the Board finds that no vascular injury, disease, or chronic symptoms of hypertension, or diabetes occurred during service or were manifested during service.  The Veteran's service treatment records show no symptoms, treatment, or diagnoses referable to hypertension or diabetes.  During his June 1980 Medical Examination, conducted upon service separation, the Veteran's blood pressure reading was 102/70; there was no diagnosis of hypertension or diabetes.  In a September 1980 Report of Medical History, completed by the Veteran at service separation, the Veteran checked "NO" as to having high or low blood pressure or sugar in his urine.  Thus, the Board finds that the most probative evidence of record weighs against the existence of any hypertensive disease or diabetes in service.

The first indication of hypertension and diabetes is not shown until 2007, which is approximately 25 years after the Veteran's service separation.  See September 2007 private treatment record (noting that hypertension was "just diagnosed"); see also March 2013 VA diabetic VA treatment record (showing first diagnosis of diabetes in approximately 2007); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and can weigh against the claim).  Accordingly, symptoms of hypertension and diabetes were not continuous since service, the Veteran's hypertension and diabetes did not manifest to a compensable degree during the first post-service year, and the evidence does not otherwise show manifestations of hypertension or diabetes to a degree of ten percent within one year of service separation.  Accordingly, there is no basis for presumptive service connection.  38 C.F.R. §§ 3.307, 3.309.

Additionally, there is no competent evidence of a nexus between the Veteran's hypertension or diabetes and service.  The Veteran and the appellant have not presented a medical opinion relating the Veteran's hypertension or diabetes to his period of service. 

The only evidence of record supporting the contention that the Veteran's hypertension and diabetes are etiologically related to active service is lay evidence submitted by the Veteran and the appellant.  However, the Veteran and the appellant's lay statements are not competent because the question of etiology is a complex medical question and, as a layperson, the Veteran and the appellant are not competent to provide an opinion relating it to service.  Such a diagnosis requires clinical blood tests and blood pressure readings which are neither found within the record during or immediately following his service period.  Additionally, an opinion of etiology would require knowledge of the complexities of the cardiovascular-renal system, the various causes of unobservable hypertension and diabetes, and would involve objective clinical testing and expertise that the Veteran and the appellant are not competent to perform.  Further, as noted above, there is no inservice injury; therefore, any medical opinion sought by VA would be speculative.  The lay statements of record attributing the Veteran's hypertension and diabetes to service are further outweighed by the lay and medical evidence of record showing no hypertension or diabetic symptoms, diagnosis, or treatment for decades since service separation.

For these reasons, the Board finds that the weight of the lay and medical evidence shows that the hypertension and diabetes disorders were not incurred in service, and are not otherwise related to service.  As the Veteran and the appellant have not presented competent evidence showing that the Veteran's hypertension or diabetes are related to service, the claims must be denied.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim). 

The preponderance of the evidence is against the claims, and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107 (b) (2016).  Service connection for hypertension and diabetes is denied.


ORDER

New and material evidence having been received, the claim for service connection for PTSD (now characterized as an acquired psychiatric disorder) is reopened.

New and material evidence not having been added to the record, the claim of service connection for sleep apnea is not reopened; and the claim is denied.

Service connection for hypertension is denied. 

Service connection for type II diabetes mellitus is denied. 


REMAND

Prior to his death, the Veteran maintained that he had a psychiatric disorder due to witnessing a fellow service member getting electrocuted while serving on the Langley Air Force Base between 1977 and 1979.  Alternatively, he contended that he was forced to conduct a swimming exercise while in the Air Force, despite being unable to swim.  

The RO issued a formal finding of a lack of information required to corroborate a stressor associated with a claim for service connection for PTSD in September 2014.  These findings by the RO, however, were only limited to the Veteran's purported swimming incident.  A review of the evidence of record does not show that the RO has attempted to verify the Veteran's in-service stressor event regarding witnessing a service member getting electrocuted.  As such, a remand is necessary to attempt verification of this stressor.  

The issue of entitlement to a TDIU is inextricably intertwined with the remanded service connection issue; therefore, adjudication of the issue of entitlement to a TDIU must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate department, agency, or records repository and research/attempt to verify the Veteran's stressor statements concerning a fellow service-members electrocution between 1977 and 1979 at Langley Air Force Base.

2.  If the in-service stressor is independently verified, obtain a VA medical opinion from an appropriate medical professional.  The examiner must thoroughly review the Veteran's record.  Then, the examiner must provide an opinion as to the following:
(a)  List all current psychiatric diagnoses pertaining to the Veteran during the appeal period.  

(b)  If PTSD is diagnosed, state whether it was at least as likely as not (probability of 50 percent or greater) that his PTSD was related to any independently verified military stressor.  

(c)  For any psychiatric diagnosis (other than PTSD) state whether it is at least as likely as not (50 percent or greater probability) that his psychiatric disorder(s) were incurred in service or were otherwise related to service. 

All opinions are to be accompanied by a rationale consistent with the evidence of record. 

3.  Then, readjudicate the claims.  If the benefits sought on appeal remain denied, the appellant and her representative should be provided a supplemental statement of the case.  After the appellant and her representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


